DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on November 9, 2021 has been entered.
The amendment of claims 1-5, 8, and 10-19, cancellation of claims 7, 9, and 20, and addition of claims 21-23 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.
In addition, Applicant’s arguments regarding Farazdaghi failing to teach “age distribution interval” and “obtaining … sequentially” are not persuasive because the prior art of record already teaches the limitations. Sequential processing and generation of synthetic images according to the age distribution interval is taught by Suo (see Suo Figs. 3-5 & 7 and Suo pg. 

Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 4, 5, 8, 10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (“A Compositional and Dynamic Model for Face Aging,” IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 32, No. 3, March 2010), in view of Farazdaghi et al. (“Reverse Facial Ageing Model for Youthful Appearance Restoration from Adult Face Images,” 2016 6th European Workshop on Visual Information Processing (EUVIP), 25-27 Oct. 2016), hereinafter referred to as Suo and Farazdaghi, respectively.
Regarding claim 1, Suo teaches a method for face recognition, comprising: 
obtaining face data to-be-tested (Suo pg. 390 left column: the input of the face aging learning model is the data set of face images at five age groups); 
performing face aging on the face data to-be-tested in terms of different preset ages, and generating multiple derived face data, the multiple derived face data representing different ages and being a set of synthetically generated faces obtained from the face data to-be-tested, a first derived face data set related to the face data to-be-tested, with faces looking older than a face in the face data to-be-tested (Suo Fig. 5: the input image is used to generate synthetic images according to different age groups corresponding to 20-30, 30-40, 40-50, 50-60, and 60-80 years old, as described in Suo pg. 395 left column: “we divide the age range into five age groups: [20, 30), [30, 40), [40, 50), [50, 60), and [60, 80]” – the synthetic images appear older than the input image);
obtaining a first derived face data set by distributing the multiple derived face data sequentially according to ages corresponding to the multiple derived face data (Suo Fig. 3: multiple different face data are derived from the facial data, e.g., eye, mouth, brow, etc. to produce a parse graph Gt; Suo Fig. 4: the facial components derived from the facial images; Suo Fig. 5: the face data is used to derive parse graphs; & Suo Fig. 7: various facial features are clustered into subclasses; Suo pg. 389 left column: “we can simulate a series of parse graphs G2, G3, G4, and G5. Then new face images I2, I3, I4, and I5 are synthesized in four consecutive age groups with dictionaries Δ2 to Δ5”; further see Algorithm 3 and §3.2.3 on pg. 392); 
for each of the multiple derived face data in the first derived face data set, performing age determination, and generating an age distribution interval corresponding to the first derived face data set (Suo pg. 387 left column: “We study adult faces in the age range 20-80, and divide them into five groups [20, 30), [30, 40), [40, 50), [50, 60), and [60, 80]. In this section, we present the And-Or graph model for face representation, the dynamic model for aging, and the procedure of model learning”; Suo Fig. 4: various facial components are classified according to the age groups; Suo pg. 394 left column: “In our algorithm, the transition probability of nt(m) between two consecutive age groups is modeled by a bigram model”; Suo Fig. 14: “Experiments for selecting the number of age groups”; Suo pg. 395 left column: “the appearance ages between two individuals in a certain age have an uncertainty interval of 6-10 years”); 
determining whether the age distribution interval matches a first reference age interval (Suo pg. 387 left column: “For each age group we select 80 real images from our data set and 80 simulated images synthesized using our algorithm”; Suo pg. 395 left column: “We also collected real aging sequences from 20 people (friends and relatives) for the evaluation experiments”; Suo pg. 398 right column: “We compare sets C and D in this experiment. For set C, we select randomly 20 real face images from the ID photo data set for each of the age groups 2-5, respectively … The age estimation results of the synthetic images are mostly consistent with those of real images”); and 
obtaining, according to the age distribution interval, age data corresponding to the face data to-be-tested, upon determining that the age distribution interval matches the first reference Suo pg. 387 left column discussed above; Suo pg. 384 right column: “a comparative study on age estimation. We collected a database with about 50,000 ID photos of Asian adults in the age range of [20, 80] … We train our algorithm and perform face aging simulation on this data set”; Suo pg. 395 left column: “the estimated age can be different from the biologic age by 3-5 years older or younger”; Suo pg. 395 right column: “5.3. Experiment II: Contributions of Facial Parts to Subjective Age Estimation … we apply Multivariate Regression Analysis (MRA) to measure the contributions of each component to the perception age of the whole face”).
However, Suo does not appear to explicitly teach performing face rejuvenation.
Pertaining to the same field of endeavor, Farazdaghi teaches performing face rejuvenation on the face data to-be-tested in terms of different preset ages, and generating multiple derived face data, the multiple derived face data representing different ages and being a set of synthetically generated faces obtained from the face data to-be-tested, a first derived face data set related to the face data to-be-tested, with faces looking younger than a face in the face data to-be-tested (Farazdaghi Abstract: “we propose a model that can estimate one’s appearance in his youth down to it being in the age of 3-4 years. In this proposed approach, the youth face is estimated by mapping a reference face texture to an estimated geometrical model”; Farazdaghi Fig. 2: the face calculation is performed for four age groups/classes, e.g., 3-4, 7-8, 12-13, and 17-18; Farazdaghi Fig. 5: the original images of adults are used to generate synthetic images of younger faces and compared with the reference images; also see Farazdaghi pg. 1 right column: “three main age groups can be considered, namely: childhood (0 to 16), adulthood (16 to 30) and aged (after 30). We propose four age sub-groups in which the most significant changes in growth procedure take place: 3-4, 7-8, 12-13, and 16 years old”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compositional and dynamic model for face 

Regarding claim 3, Suo, in view of Farazdaghi, teaches the method of claim 1, wherein for each of the multiple different derived face data in the first derived face data set, performing the age determination, and generating the age distribution interval corresponding to the first derived face data set comprise: 
for each of the multiple different derived face data in the first derived face data set, determining an age corresponding thereto based on a predetermined age determining model, and generating the age distribution interval corresponding to the first derived face data set (Suo pg. 387 left column, Fig. 4, pg. 394 left column, Fig. 14, pg. 395 left column discussed above); 
wherein the predetermined age determining model is configured to extract feature data from the derived face data and determine age data corresponding to the feature data (Suo Figs. 3-4 as discussed above – facial features such as eye, nose, wrinkle, mouth, brow, etc. are extracted from the face image and used for the model to estimate the age; also see Suo Fig. 7: the AAM model extracts the facial features).

Regarding claim 4, Suo, in view of Farazdaghi, teaches the method of claim 3, wherein the predetermined age determining model comprises a plurality of feature-data determining models, and each of the plurality of feature-data determining models is configured to determine feature data of a preset type and obtain, according to the feature data of the preset type, age data corresponding to the feature data of the preset type (Suo Figs. 3-4 discussed above, in particular, Suo Fig. 4 shows the facial features corresponding to five different age groups).

claim 5, Suo, in view of Farazdaghi, teaches the method of claim 3, further comprising: 
prior to, for each of the multiple derived face data in the first derived face data set, determining the age corresponding thereto based on the predetermined age determining model, and generating the age distribution interval corresponding to the first derived face data set: 
obtaining reference face data, wherein the reference face data comprises age data (Suo Abstract: “Face aging is modeled as a Markov process on the parse graph representation. We learn the parameters of the dynamic model from a large annotated face data set and the stochasticity of face aging is modeled in the dynamics explicitly. Based on this model, we propose a face aging simulation and prediction algorithm”; Suo pg. 392 right column: “We annotated 10,000 face images across the five ages groups in the Lotus Hill data set”); 
extracting, according to the reference face data, feature data corresponding to the reference face data (Suo Abstract & pg. 392 right column discussed above – a training set is annotated to be used to compare with the test set; also see Suo pg. 390 left column: “Label facial landmarks and wrinkle lines for … Build the dictionary”); and 
generating the predetermined age determining model by associating the feature data with the age data corresponding to the feature data (Suo Fig. 4  discussed above; further see Suo §2.2 & Fig. 5 regarding modeling aging procedure and Suo Fig. 9: “Learning age pattern for each part”). 

Regarding claim 8, Suo, in view of Farazdaghi, teaches the method of claim 1, wherein 
determining whether the age distribution interval matches the first reference age interval comprises: 
determining whether a degree of correlation between the age distribution interval obtained by performing age determination on each of the multiple derived face data in the first derived face data set and the first reference age interval is greater than a preset threshold . Farazdaghi Fig. 3 & pg. 4 left column: “the EER (Equal Error Rate) is also used, which is the threshold at which both FAR and FRR are equal. The lower the EER, the more accurate the system is considered to be”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compositional and dynamic model for face aging (as taught by Suo) to perform a threshold comparison (as taught by Farazdaghi) because the combination provides can determine whether the system is accurate (Farazdaghi pg. 4 left column).

Regarding claim 10, Suo, in view of Farazdaghi, teaches the method of claim 1, wherein obtaining, according to the age distribution interval, the age data corresponding to the face data to-be-tested upon determining that the age distribution interval matches the first reference age interval comprises: 
obtaining, according to the age distribution interval, age median data corresponding to the age distribution interval; and using the age median data as the age data corresponding to the face data to-be-tested (Suo pg. 387 left column: “We study adult faces in the age range 20-80, and divide them into five groups [20, 30), [30, 40), [40, 50), [50, 60), and [60, 80]. In this section, we present the And-Or graph model for face representation, the dynamic model for Suo Fig. 4: various facial components are classified according to the age groups; Note that the third group is the median of the age intervals; also see Farazdaghi pg. 1 right column: “three main age groups can be considered, namely: childhood (0 to 16), adulthood (16 to 30) and aged (after 30). We propose four age sub-groups in which the most significant changes in growth procedure take place: 3-4, 7-8, 12-13, and 16 years old”).

Regarding claim 21, Suo, in view of Farazdaghi, teaches the method of claim 1, wherein for each of the multiple derived face data in the first derived face data set, performing age determination, and generating the age distribution interval corresponding to the first face data set comprise:
for each of the multiple derived face data in the first derived face data set, extracting a plurality of feature data from the derived face data base don a predetermined age determining model, wherein the predetermined age determining model is generated by associating a plurality of feature-data determining models according to preset weights (Suo Fig. 2: shows that the algorithm simulates a series of plausible aging results reflecting the stochasticity. Each arrow shows the transition probability computed by the model; Suo Figs. 3-4 as discussed above – facial features such as eye, nose, wrinkle, mouth, brow, etc. are extracted from the face image and used for the model to estimate the age; also see Suo Fig. 7: the AAM model extracts the facial features; Suo pg. 390 right column: “our objective is to infer the parse graph G1 by maximizing a Bayesian posterior probability, and then synthesize the parse graphs G2, G3, G4, and G5 by sampling the dynamic model”; further see Suo Fig. 19); and
for each of the plurality of feature data, performing age determination on the feature data based on the predetermined age determining model, to obtain ages corresponding to the plurality of feature data, and determining an age corresponding to the derived face data by Suo Fig. 12: various facial feature data are aggregated to determine the age group); and
the method further comprises:
generating, according to a plurality of ages determined, the age distribution interval corresponding to the first derived face data set (Suo pg. 387 left column, Fig. 4, pg. 394 left column, Fig. 14, pg. 395 left column discussed above).

Regarding claim 22, Suo, in view of Farazdaghi, teaches the method of claim 1, wherein the first reference age interval is obtained by performing age determination on the face data to-be-tested (Farazdaghi Fig. 2 & pg. 3, see §4.3 on template formation).

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 32, No. 3, March 2010), in view of Farazdaghi et al. (2016 6th European Workshop on Visual Information Processing (EUVIP), 25-27 Oct. 2016), and further in view of Kanaujia et al. (US 2015/0178554 A1), hereinafter referred to as Suo, Farazdaghi, and Kanaujia , respectively.
Regarding claim 2, Suo, in view of Farazdaghi, teaches the method of claim 1, wherein 
the first derived face data set is generated according to the face data to-be-tested based on a predetermined face data generating model (Suo Abstract: “Face aging is modeled as a Markov process on the parse graph representation. We learn the parameters of the dynamic model from a large annotated face data set and the stochasticity of face aging is modeled in the dynamics explicitly. Based on this model, we propose a face aging simulation and prediction algorithm”); and 
the method further comprises: 
prior to performing the face aging and the face rejuvenation on the face data to-be-tested, generating the multiple derived face data, and obtaining  the first derived face data set Suo Fig. 5 & Farazdaghi, Fig. 2: the templates for different age groups are generated prior to performing the test on different face data to-be-tested): 
obtaining reference face data (Suo Abstract discussed above – a large annotated face data set is obtained to train the model; also see Suo pg. 392 right column: “We annotated 10,000 face images across the five ages groups in the Lotus Hill data set”); 
generating, according to the reference face data, a second derived face data set related to the reference face data, wherein the second derived face data set comprises multiple different derived face data (Suo Abstract & pg. 392 right column discussed above – a training set is annotated to be used to compare with the test set; also see Suo pg. 390 left column: “Label facial landmarks and wrinkle lines for … Build the dictionary”); 
for each of the multiple different derived face data in the second derived face data set, performing age determination, and generating an age distribution interval corresponding to the second derived face data set (Suo Abstract & pg. 392 right column discussed above regarding training set and test set; further see pg. 387 left column, Fig. 4, pg. 394 left column,  Fig. 14, pg. 395 left column discussed above); 
determining whether the age distribution interval corresponding to the second derived face data set matches a second reference age interval (Suo Abstract & pg. 392 right column discussed above regarding training set and test set; further see pg. 387 left column, pg. 395 left column, pg. 398 right column discussed above); and 
updating model parameters of the face data generating model and performing age determination on each of the multiple different derived face data in the second derived face data set (Suo pg. 391 left column: “We represent the face and facial components with AAM [10] model. First, we train a traditional AAM model for the first level face image with 90 landmarks … we build local AAM models to refine these component regions at second level … located with matching pursuit algorithm using two types of filters: Gabor wavelets and blobs”; Suo pg. 392 left column: “it refines the face components based on ω2,t and I1,t”).

Pertaining to the same field of endeavor, Kanaujia teaches upon determining that the age distribution interval corresponding to the second derived face data set does not match the second reference age interval, updating model parameters of the predetermined face data generating model, until the age distribution interval corresponding to the second derived face data set and obtained by performing age determination on each of the multiple different derived face data in the second derived face data set matches the second reference age interval (Kanaujia ¶0068: “the analysis module 153 uses a linear classifier that associates the semantics … Each of the semantics may have an associated weight of the respective semantic corresponding to a certainty of the determination … the certainty can be determined based on a similarity determined by comparison of fiducial points in the images and reference data (e.g., in domain knowledge database 137)”; Kanaujia ¶0074: “With every additional face image of a subject, the extraction module 159 aggregates the part descriptors adopting soft-max aggregation. By obtaining a weighted sum of all the maximum likelihood part descriptors from all face images, where the weight of each maximum likelihood part descriptor is set by a multinomial soft-max function using the probability of the descriptor associated with the corresponding part, PEP model enables incremental and reversible updates of descriptors … enables flexibly updating an existing representation by either adding the maximum likelihood descriptor from additional new images, or removing the maximum likelihood descriptor from a subset of existing images which have been used to produce the existing representation, without the need to access all the original images”).
Suo, in view of Farazdaghi, and Kanaujia are considered to be analogous art because they are directed to image analysis techniques for face recognition and age estimation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compositional and dynamic model for face aging and 

Regarding claim 6, Suo, in view of Farazdaghi, teaches the method of claim 3, but does not appear to explicitly teach that the feature data is obtained from face data by deep learning and a convolutional neural network.
Pertaining to the same field of endeavor, Kanaujia teaches that the feature data is obtained from face data by deep learning and a convolutional neural network (Kanaujia ¶0060: “the determination of the portion of the face having a greatest discriminative feature is made using a convolutional neural network that trained with data to perform facial feature selection”; Kanaujia ¶0069: “the analysis module 153 determines the attributes using a convolutional neural net (CNN) that identifies pose-specific PEP representation corresponding to a range yaw and pitch values of a head pose … the analysis module 153 may use a model that augments deep convolutional networks to have input layers based on semantically aligned part patches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compositional and dynamic model for face aging and rejuvenation (as taught by Suo, in view of Farazdaghi,) to use deep learning and CNN (as taught by Kanaujia) because the CNN can determine an uncertainty metric for each portion and select a corresponding portion of the faces having the smallest uncertainty metric, easy to implement and requires relatively small datasets (Kanaujia ¶0060, ¶0069).

Claim(s) 11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 32, No. 3, March 2010), in view of Farazdaghi et al. (2016 6th European Workshop on et al. (U.S. US 2014/0376786 A1), hereinafter referred to as Suo, Farazdaghi, and Johnson, respectively.
Regarding claim 11, Suo, in view of Farazdaghi, teaches the method for face recognition according to claim 1. However, Suo, in view of Farazdaghi, does not appear to explicitly teach a non-transitory computer readable storage medium configured to store instructions which, when executed by a processor, cause the processor to carry out actions.
Pertaining to the same field of endeavor, Johnson teaches a non-transitory computer readable storage medium configured to store instructions which, when executed by a processor, cause the processor to carry out actions (Johnson ¶0008: “Embodiments of the invention include a method, a non-transitory computer readable storage medium and a system for assisted tagging of images”; Johnson ¶0100: “This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored on a computer readable medium that can be accessed by the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of computer-readable storage medium suitable for storing electronic instructions, and each coupled to a computer system bus”).
Suo and Johnson are considered to be analogous art because they are directed to image processing for recognizing faces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compositional and dynamic model for face aging (as taught by Suo) to use a computer readable storage medium (as taught by Johnson) because the combination is more convenient and 

Regarding claim 15, Suo, in view of Farazdaghi, teaches the method for face recognition according to claim 1. Suo further teaches that the algorithm is for computer vision (Suo pg. 386, right column). 
However, Suo does not appear to explicitly teach an electronic device, comprising: at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, is operable with the at least one processor to perform the method.
Pertaining to the same field of endeavor, Johnson teaches an electronic device, comprising: at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, is operable with the at least one processor to perform the method (Johnson ¶0008 & ¶0100 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compositional and dynamic model for face aging and rejuvenation (as taught by Suo, in view of Farazdaghi,) to use a device comprising a processor and computer readable medium (as taught by Johnson) because the combination is more convenient and allows the algorithm to be stored on a memory and automatically executed by a processor of the computer rather than being manually written each time.

Claims 13 and 17 are rejected using the same rationale as applied to claims 3, 11, and 15 discussed above (claim 3 teaching the method, claim 11 teaching the CRM, and claim 15 teaching the device).

Claim 18 is rejected using the same rationale as applied to claims 5 and 15 discussed above (claim 5 teaching the method and claim 15 teaching the device).

Regarding claims 14 and 19, Suo, in view of Farazdaghi and Johnson, teaches the non-transitory CRM and device comprising a processor and CRM (see Johnson ¶0008 & ¶0100 discussed above). In addition, Suo, in view of Farazdaghi, as discussed above teaches the method of claim 8. Claims 14 and 19 are CRM and device claims corresponding to the method described in claim 8. Therefore, claims 14 and 19 are rejected using the same rationale as applied to claims 8, 11, and 15 discussed above.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 32, No. 3, March 2010), in view of Farazdaghi et al. (2016 6th European Workshop on Visual Information Processing (EUVIP), 25-27 Oct. 2016), Johnson et al. (U.S. US 2014/0376786 A1), and further in view of Kanaujia et al. (US 2015/0178554 A1), hereinafter referred to as Suo, Farazdaghi, Johnson, and Kanaujia, respectively.
Regarding claims 12 and 16, Suo, in view of Farazdaghi and Johnson, teaches the non-transitory CRM and device comprising a processor and CRM (see Johnson ¶0008 & ¶0100 discussed above). In addition, Suo, in view of Kanaujia, as discussed above teaches the method of claim 2. Claims 12 and 16 are CRM and device claims corresponding to the method described in claim 2. Therefore, claims 12 and 16 are rejected using the same rationale as applied to claims 2, 11, and 15 discussed above.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record teaches the method of claim 8 (see the 35 U.S.C. 103 rejection of claim 8 above). However, the prior art, alone or in combination, does not appear to teach or suggest that the degree of correlation is a ratio of an overlap portion of the two intervals to an entire range of the age distribution interval.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667